Citation Nr: 0409987	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  01-00 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
temporal injury.

2.  Entitlement to service connection for gastritis, as secondary 
to medication for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to September 1998.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.  In November 2002, 
the Board undertook additional evidentiary development and, in 
July 2003, the Board remanded this case to the RO.  The matter has 
now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  During service the veteran sustained an injury in the area of 
the right eye; chronic residuals of such injury were not 
manifested in service, and the preponderance of the evidence is 
against a finding that he has current residuals of such injury.

2.  The record contains no medical evidence of current chronic 
gastritis or other chronic stomach disorder due to the use of 
medication.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a right temporal injury is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2003).

2.  Service connection for gastritis, as secondary to medication 
for service-connected disabilities, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims for VA 
benefits, and redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a claimant 
of the information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (2003).

VA must notify the appellant of evidence and information necessary 
to substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that information or evidence.  
See 38 U.S.C. § 5103A; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

In the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of the September 1999 
rating decision, the August 2000 Statement of the Case, a February 
2001 letter from the RO, the May 2001 and August 2003 Supplemental 
Statements of the Case, an April 2003 letter from the Board, and 
the July 2003 Board remand.  In these documents, he was informed 
of the basis for the denial of his claims, of the type of evidence 
that was needed to substantiate such claims, and of all 
regulations pertinent to his claims.  He was specifically advised 
of the provisions of the VCAA, including which evidence and 
information was his responsibility, and which evidence would be 
obtained by the RO.

In Pelegrini v. Principi, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits 
promulgated by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In the present 
case, the initial AOJ decision was made prior to the enactment of 
the VCAA; obviously, VCAA notice would have been impossible prior 
to the initial AOJ decision.  

The Board finds that any defect with respect to the timing of the 
VCAA notice was harmless error.  While the notice was not provided 
prior to the first AOJ adjudication of the claim, the notice was 
provided prior to the most recent transfer and certification of 
the veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.

In addition, Pelegrini included language that stated, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the claim.  
In a recent precedent opinion, the VA General Counsel found that 
the Court's statements regarding this new element of the notice 
requirement were obiter dictum and not binding on the VA.  Rather, 
38 U.S.C.A. § 5103(a) does not require the VA to seek evidence 
from a claimant other than that identified by the VA as necessary 
to substantiate the claim.  See VAOPGCPREC 1-2004.  Regardless, 
the Board finds that the various notices provided to the veteran 
cumulatively had the same effect, i.e., that he must provide all 
pertinent evidence in his possession. 

As to the duty to assist, the RO considered the service medical 
records and obtained VA medical examinations and opinions.  The 
veteran did not request a personal hearing and he identified no 
sources of medical treatment.  Consequently, the RO has fulfilled 
its duty to assist him, and no further action is necessary to 
comply with the VCAA.  

The veteran believes that he currently has headaches and other 
residuals due to a softball head/face injury during active 
service.  He also claims that he developed a stomach disorder due 
to medication that he uses for his various service-connected 
disabilities.  
Service connection will be granted if it is shown that a veteran 
has a disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Generally, to prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical evidence, or 
in certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an applicable 
presumption period, then a showing of continuity of symptomatology 
after service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, unless 
it relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  Id.  

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered part of 
the original condition.  38 C.F.R. § 3.310(a).  In addition, when 
aggravation of a nonservice-connected disorder is proximately due 
to or the result of a service-connected disability, such veteran 
shall be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

Service medical records show that the veteran presented in June 
1976 with a laceration of approximately one-half inch on the right 
eyelid.  He had been struck with a softball.  The eyelid was 
cleaned and sutured.  On follow-up visits, the laceration was 
noted to be healing well and the sutures were removed.  At an 
April 1986 examination, the veteran reported that he had his right 
eye stitched in 1977 and that he had numbness for a year 
thereafter.  He reported no current complaints.  Prior to his 
retirement from service, the veteran wrote a statement concerning 
all of his physical complaints.  He wrote that he had been hit 
with a baseball in the right eye and received several stitches.  
From that time, he had had dizziness and headaches.  

At an October 1998 VA examination, the veteran reported that he 
had fractured his right calvarium in 1975 while playing softball.  
He had some blurriness of vision at that time.  He now had right 
temporal headaches on cold, damp days, an occasional circle around 
his eyes, and headaches two to three times per week lasting 15 
minutes to one hour.  The veteran also reported hyperacidity 
secondary to nonsteroidal anti-inflammatories.  He used Zantac to 
counteract the acidity and tried to take his medication on a full 
stomach.  The physical examination was negative for any relevant 
findings.  The diagnoses were old fracture of right calvarium in 
1975, and mild gastritis secondary to nonsteroidal anti-
inflammatories.

At a December 1999 VA examination, the veteran reported that his 
headaches now lasted several days at a time.  He had 
photosensitivity, phonosensitivity, blurry vision, spots before 
his eyes, and a subjective sensation of numbness and tingling over 
the right side of the face.  However, the headaches were not 
incapacitating and he worked as a teacher.  The veteran reported 
the same history regarding his stomach acidity.  No relevant 
objective findings were made.  The assessment was old fracture, 
right calvarium in 1975 with residual headaches, mild migraines, 
and gastritis secondary to nonsteroidal anti-inflammatory agents.

On May 2003 VA examination, the examiner reviewed the service 
medical records and the previous VA examinations.  The veteran 
reported that he occasionally used Motrin and Tylenol for 
arthritis, and nasal medication for his sinuses.  He had gastritis 
or stomach discomfort when he used Motrin.  He only had the 
discomfort when he used Motrin, and had no discomfort when he 
stopped using the medication.  The veteran stated that in the mid 
1980s a doctor had told him that he had a skull fracture.  He now 
had intermittent headaches, more on the right side, and dizziness 
when he tilted his head certain ways.  

The examiner noted that the veteran was treated for a laceration 
of the right eyelid in June 1976, and that he had no symptoms or 
treatment during active duty from 1975 through 1998 for any 
residuals of a skull fracture.  The examiner also observed that 
the veteran had a history of ongoing sinusitis and rhinitis, with 
a daily postnasal drip.  Physical examination found no tenderness 
over the right temporal area but did elicit tenderness of the 
maxillary sinus on the right.  An x-ray of the skull showed no 
fracture or other abnormality.  The examiner noted that a right 
temporal scalp injury was diagnosed in 1975, and opined that the 
veteran's headaches were not post trauma, but were related to his 
chronic sinusitis, which he had on a nightly basis and which he 
treated with nasal steroids twice per week.  There was no 
abnormality with palpation of the skull except for over the right 
maxillary sinus consistent with an ongoing chronic allergic 
condition.  The veteran was also found to have intolerance to 
nonsteroidal anti-inflammatories, with gastric discomfort.  He was 
advised to discontinue Motrin.  The examiner opined that the 
veteran had no current active disease, symptoms, or dysfunction 
related to the medication intolerance.

Based upon the above facts, the Board finds that a preponderance 
of the evidence is against service connection for residuals of a 
right temporal injury.  As an initial matter, the service medical 
records show that the veteran incurred only a laceration of the 
right eyelid.  The medical evidence fails to establish that he 
sustained a more serious injury, such as a skull fracture.  
Subsequent service medical records, for a period of more than 20 
years, include no findings or treatment regarding any residuals of 
the right eyelid laceration.  (Although there have been diagnoses 
of an old fracture, these were based on the veteran's own history, 
which is inconsistent both with medical records contemporaneous 
with the injury in service, and with the exhaustive VA examination 
(with review of service medical records) in May 2003, when skull 
x-rays showed no fracture abnormality.) 

Further, the VA examiner in May 2003 determined that the veteran's 
headaches were due to his chronic sinusitis, rather than to the 
softball injury in service.  The examiner based his opinion upon 
the medical history and a physical examination.  Accordingly, the 
record contains no competent (medical) evidence that relates the 
veteran's current headaches or any other disability to the acute 
injury that he sustained during active service.  (The Board 
observes that sinusitis with rhinitis is service-connected.)  
Consequently, the appeal must be denied.

Likewise, the preponderance of the evidence is against service 
connection for gastritis as secondary to the use of anti-
inflammatory medication.  In short, the veteran has no current 
disability due to the use of the medication.  The May 2003 VA 
examiner identified no current symptoms or disease due to the use 
of Motrin.  The veteran's symptoms were acute and transitory, and 
occurred only when he used Motrin.  As the veteran has sustained 
no actual disability from the use of medication for service 
connected disability, service connection for gastritis (or other 
such disability) must be denied.


ORDER

Service connection for residuals of a right temporal injury is 
denied.

Service connection for gastritis, as secondary to medication for 
service-connected disabilities, is denied.



____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



